767 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLIE J. BOND, PLAINTIFF-APPELLANT,v.HERMAN C. DAVIS, WARDEN FORT PILLOW STATE FARM, DEFENDANT-APPELLEE.
84-5754
United States Court of Appeals, Sixth Circuit.
6/12/85

W.D.Tenn.
APPEAL DISMISSED
ORDER
BEFORE:  KENNEDY, CONTIE, and MILBURN, Circuit Judges.


1
The present action is before this Court on the defendant's motion to dismiss the plaintiff's appeal from the district court's entry of judgment on July 10, 1984.  The plaintiff has not responded to this motion to dismiss.  The plaintiff filed an appeal to this Court on August 10, 1984.


2
Pursuant to Rule 4(a)(1), Federal Rules of Appellate Procedure, a notice of appeal from a district court judgment, in a civil action, must be filed within 30 days from the date of entry of the judgment.  Browder v. Director, Department of Corrections, 434 U.S. 257, 265 (1978); Denley v. Shearson/American Express, Inc. and Malcom Bailey, 733 F.2d 39 (6th Cir. 1984).  Because the plaintiff's appeal was filed 31 days rather than 30 days after the district court's entry of judgment, this Court lacks jurisdiction.


3
Therefore, it is ORDERED that the defendant's motion to dismiss the plaintiff's appeal be and hereby is granted.